Citation Nr: 1515322	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-16 752 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for head injury residuals.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active duty service from December 1976 to July 1983.  

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in April 2014.  He has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed to adjudicate this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2014) (failure to appear for a scheduled hearing treated as withdrawal of request).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the August 2011 notice of disagreement, the Veteran stated that he was on Social Security Disability as a result of the claimed conditions.  To date, there has been no attempt to obtain any medical records which may be in the possession of the Social Security Administration (SSA).  Such records, if they exist, would presumably be relevant to the issues on appeal.  

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  

The duty to assist a claimant in obtaining records held by SSA extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records pertaining to the issues on appeal.

2.  Obtain all pertinent records from SSA regarding the Veteran's disability application and determination.  Make note in the claims file all attempts made to obtain records and all responses received.  

3.  If additional records are received, readjudicate any claims impacted.  If any benefit sought on appeal is not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


